EXHIBIT 99.1 Home Meridian Holdings, Inc. andSubsidiaries (a wholly owned subsidiary of Home Meridian Acquisition, Inc.) Consolidated Financial Statements Years ended November 1, 2015 and October 26, 2014 Home Meridian Holdings, Inc. andSubsidiaries (a wholly owned subsidiary of Home Meridian Acquisition, Inc.) Consolidated Financial Statements Years ended November 1, 2015 and October 26, 2014 Home Meridian Holdings, Inc. and Subsidiaries (a wholly owned subsidiary of Home Meridian Acquisition, Inc.) Contents Independent Auditor’s Report 3-4 Consolidated Financial Statements Balance sheets 5 Statements of comprehensive income (loss) 6 Statements of changes in capital deficit 7 Statements of cash flows 8 Summary of significant accounting policies 9-13 Notes to financial statements 14-26 2 Independent Auditor’s Report To the Members of Home Meridian Holdings, Inc. and Subsidiaries We have audited the accompanying consolidated financial statements of Home Meridian Holdings, Inc. and Subsidiaries (a wholly owned subsidiary of Home Meridian Acquisition, Inc.), which comprise the consolidated balance sheets as of November 1, 2015 and October 26, 2014, and the related consolidated statements of comprehensive income (loss), changes in capital deficit and cash flows for the years then ended, and the related summary of significant accounting policies and notes to the consolidated financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation and maintenance of internal control relevant to the preparation and fair presentation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error.In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. 3 Opinion In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Home Meridian Holdings, Inc. and Subsidiaries as of November 1, 2015 and October 26, 2014, and the results of their operations and their cash flows for the years then ended in accordance with accounting principles generally accepted in the United States of America. Emphasis of Matter As discussed in Note 8 to the financial statements, during January 2016, the entity disposed of its assets and certain liabilities. Our opinion is not modified with respect to this matter. High Point, North Carolina January 8, 2016 Smith Leonard PLLC, Accountants & Consultants▪4035 Premier Drive, Suite 300, High Point NC 27265-8311▪ Phone: 336.883.0181▪Fax: 336.841.8764 4 Home Meridian Holdings, Inc. and Subsidiaries (a wholly owned subsidiary of Home Meridian Acquisition, Inc.) Consolidated Balance Sheets (in thousands except share data) November 1, October 26, Assets Current assets Cash $ $ Trade receivables, net of allowance for doubtful accounts of $283 and $260 Inventories Refundable income taxes Other current assets Total current assets Property and equipment, net Other assets Intangible assets, net Deferred financing costs, net Total other assets $ $ Liabilities and Capital Deficit Current liabilities Revolving credit line $ $ Accounts payable Accrued expenses Deferred compensation and pension obligations, current portion Total current liabilities Long-term debt Deferred compensation and pension obligations, less current portion Total liabilities Commitments and contingencies Capital deficit Common stock of $0.01 par value; authorized 20,000,000 voting shares, issued and outstanding 12,991,888 shares Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total Home Meridian Holdings, Inc. capital deficit ) ) Non-controlling interest Total capital deficit ) ) $ $ See accompanying summary of significant accounting policies and notes to consolidated financial statements. 5 Home Meridian Holdings, Inc. and Subsidiaries (a wholly owned subsidiary of Home Meridian Acquisition, Inc.) Consolidated Statements of Comprehensive Income (Loss) (in thousands) Year ended November 1, October 26, (53 weeks) (52 weeks) Net sales $ $ Cost of sales Gross profit Selling, general and administrative expenses Operating income Other expense, net Interest expense ) ) Other, net ) ) Total other expense, net ) ) Income before income taxes Income tax expense ) ) Net income 98 Other comprehensive income (loss), net of tax: Increase in minimum pension liability, net of income taxes of $0 ) ) Comprehensive income (loss) $ $ ) See accompanying summary of significant accounting policies and notes to consolidated financial statements. 6 Home Meridian Holdings, Inc. and Subsidiaries (a wholly owned subsidiary of Home Meridian Acquisition, Inc.) Consolidated Statements of Changes in Capital Deficit (in thousands except share data) Common Shares Common Stock Accumulated Deficit Accumulated Other Comprehensive Loss Non- controlling Interest Total Capital Deficit Balance, October 27, 2013 $ $ ) $ ) $ $ ) Net income - - 98 - - 98 Increase in minimum pension liability, net of income taxes of $0 - - - ) - ) Balance, October 26, 2014 ) ) ) Net income - Increase in minimum pension liability, net of income taxes of $0 - - - ) - ) Balance, November 1, 2015 $ $ ) $ ) $ $ ) See accompanying summary of significant accounting policies and notes to consolidated financial statements. 7 Home Meridian Holdings, Inc. and Subsidiaries (a wholly owned subsidiary of Home Meridian Acquisition, Inc.) Consolidated Statements of Cash Flows (in thousands) Year ended November 1, October 26, (53 weeks) (52 weeks) Cash flows from operating activities Net income $ $
